Citation Nr: 0119164	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
amputations, second through fifth toes of the right foot. 

2.  Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the third toe of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 18, 1962 to May 
31, 1962 and from July 1963 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This rating decision included denials of claims for 
service connection for a left toe disability and for service 
connection for anxiety due to a bilateral foot condition.  In 
March 1995 the veteran submitted a letter withdrawing his 
appeal of the denial of his claim for service connection for 
a psychiatric disability.  By rating action in December 1998 
the veteran was granted service connection for residuals of 
amputation of the second and third toes of the left foot.   
Accordingly, those issues are now moot and not before the 
Board.


FINDING OF FACT

The veteran's pre-service disability of the right toes was 
aggravated by service and contributed to the later amputation 
of the second through fifth toes of the right foot.


CONCLUSION OF LAW

Amputations, second through fifth toes, of the right foot 
resulted from a preservice disability of the right toes which 
was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991); 38 C.F.R. §§ 3.306, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations regarding the claim for 
service connection for residuals of amputations, second 
through fifth toes, of the right foot.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, supplemental statements of the case, and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review.

Where a preservice disability underwent an increase in 
severity during service, aggravation will be presumed, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation.  38 C.F.R. § 3.306(b).  Disability, which is 
proximately due to, or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

The veteran asserts that he is entitled to service connection 
for residuals of amputations, second through fifth toes, of 
the right foot.  The October 1961 entrance examination report 
reveals that the veteran had a bilateral foot disability 
including hammertoes prior to entry into service in April 
1962.  The veteran was examined in May 1962 and found to have 
bilateral foot problems including hammertoes which made him 
unfit for service.  Following discharge from his first period 
of service, in May 1962, the veteran underwent Jones' 
suspension surgery of both feet.  In an October 1962 
statement, a private physician noted that the veteran had 
made an uneventful recovery from both surgical procedures and 
had excellent results from surgery.  It was the physician's 
opinion that the veteran could perform any activity required 
of him, regardless of the amount of walking, standing, 
running, or jumping involved.

On enlistment examination in May 1963 the examiner indicated 
that examination of the feet revealed no objective findings.  
Subsequent service medical records show complaints of 
bilateral foot and toe pain.  Diagnoses included recurrent 
sclerosing tenosynovitis.  In May 1964 the veteran underwent 
arthrodesis of the PIP joint of the second and third toes, 
bilaterally.  The veteran was examined in February 1967.  It 
was noted that there was immobility of the proximal 
interphalangeal joints of the second and third toes of the 
right foot.  The Medical Board recommended that the veteran 
be discharged from the military by reason of disability which 
existed prior to service.    

On VA podiatry examination in February 1994 the veteran 
complained of pain around the metatarsal tarsal joint areas 
of the right foot.  X-rays revealed considerable irregularity 
of the metatarsal tarsal joints.  The X-ray examiner noted 
that the changes of the right foot raised the possibility of 
osteomyelitis or diabetic changes with peripheral neuropathy.  
He also noted that the possibility of gout should be 
considered.  The VA podiatrist finally noted the possibility 
of old trauma versus degenerative changes of the feet.

The veteran testified before a hearing officer at the RO in 
March 1995.  The veteran stated that he had had bilateral 
foot surgery prior to his second period of service.  The 
veteran asserted that his feet were closely examined prior to 
his second period of service and he was cleared for re-
enlistment.  He testified that he had had no trouble getting 
through basic training, but that, once he was placed on a 
flight line and had to walk on cement for many hours a day, 
he began to have foot problems.  The veteran testified that 
his right toe condition worsened until he had to undergo 
surgery of the right second and third toes.  The veteran 
stated that it was finally determined that he was physically 
unfit for duty due to his bilateral toe disability and he was 
discharged.

The veteran was afforded a VA podiatry examination in March 
1997.  The examiner examined the veteran's feet and the 
veteran's medical records.  He noted that the veteran had 
multiple foot deformities resulting in amputation of the 
second through fifth metacarpal phalangeal joints on the 
right, and fusion of the second and third tarsometatarsal 
joints.  The VA examiner noted that the veteran had been 
reported to have essentially no abnormalities at the time of 
his evaluation for re-enlistment in 1963.  With that in mind 
it was the opinion of the VA examiner that the veteran's 
right foot condition worsened during his time and service, 
such that at the present time he was essentially unable to 
ambulate without significant difficulties.  It was the 
examiner's opinion that the veteran's right foot disability 
progressed to requiring amputation of the toes.

The evidence of record does show that the veteran had foot 
and toe problems prior to his second period of service.  
However, on entrance examination for his second period of 
service, no disability of the right toes was noted.  The 
service medical records from the veteran's second period of 
service do show complaints and treatment relating to the toes 
of the right foot.  This treatment included surgically fusing 
of joints in two of the veteran's right toes.  Since the 
veteran had no fused toes prior to service and he came out of 
service with two fused toes on the right foot, the Board is 
of the opinion that the veteran's right toe disability was 
aggravated by his second period of service.  Furthermore, a 
VA physician stated in March 1997 that he was of the opinion 
that the veteran's right foot disability worsened during his 
service, and that the right foot disability continued to 
worsen, resulting in the amputation of the right toes.  
Accordingly, the Board finds that not only was a right toe 
disability aggravated by service, but also it contributed to 
the need to amputate the second through fifth toes of the 
right foot.  The Board recognizes that the veteran received a 
post service injury to the right foot and that he has 
diabetes.  However, the Board finds that the medical evidence 
of record indicates that it is as likely as not that the 
veteran's amputated right toes are ultimately the result of 
the veteran's military service.  Accordingly, service 
connection for residuals of amputations of the second through 
fifth toes of the right foot is warranted.


ORDER

Entitlement to service connection for residuals of 
amputations, second through fifth toes of the right foot, is 
granted.



REMAND

The issue of entitlement to a compensable rating for 
residuals of fracture of the third toe of the right foot can 
not be currently considered by the Board.  The above portion 
of the decision granted the veteran service connection for 
amputation of the second through fifth toes of the right 
foot.  The rating to be assigned for the veteran's third toe 
disability is inextricably intertwined with the determination 
that the RO must now make as to the correct rating to assign 
for the newly service-connected residuals of amputation of 
the second through fifth toes of the right foot.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  When the foregoing action is 
completed, the RO should make a 
determination as to the correct rating 
for the veteran's right toe disabilities.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 



